Citation Nr: 1822315	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-25 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for right shoulder impingement (right shoulder disability).

2.  Entitlement to an initial disability rating in excess of 10 percent for right hip labral tear (right hip disability).

3.  Entitlement to an initial compensable disability rating for right shin splints.

ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Marine Corps July 2004 to December 2012.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In May 2016, the Board remanded the claim for further development.

During the pendency of the appeal, the RO issued a July 2016 rating decision which increased the initial rating for the right shoulder disability to 20 percent.  Although on her June 2014 substantive appeal form, the Veteran indicated that she was seeking a higher 20 percent rating for her right shoulder, she has not indicated that she is satisfied with the higher 20 percent rating.  As it is unclear whether this is a grant of the full benefit sought on appeal and as the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issues of initial increased ratings for a right hip disability and a right shin disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's right shoulder disability is manifested by pain and limitation of motion; limitation to 25 degrees from the side is not shown.



CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the Veteran's right shoulder disability are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes (Code) 5200 - 5203 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The AOJ also completed the additional development as instructed in the May 2016 remand order.  In this regard, in a letter dated June 2016, the RO requested that the Veteran complete a medical authorization form in order to obtain any private treatment records.  The Veteran did not respond; however, the evidence shows that the Veteran receives all medical treatment at VA.  The RO also obtained updated VA treatment records and afforded the Veteran an additional VA examination in June 2016 to evaluate the severity of her right shoulder disability.  Therefore, the AOJ has substantially complied with the remand orders and satisfied the duty to assist.  Stegall v. West, 11 Vet. App. 268   (1998); see D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

Merits of the Increased Rating Claim

Disability ratings are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, painful motion is an important factor of disability.  See 38 C.F.R. § 4.59 (2017).  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Id.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).

Moreover, when evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  38 C.F.R. § 4.40 (2016).  Consideration must also be given to weakened movement, premature or excess fatigability and incoordination.  38 C.F.R. § 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the Diagnostic Codes applicable to the affected joint). 

The Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The RO assigned an initial 20 percent disability rating for the Veteran's right shoulder disability pursuant to DC 5201.  38 C.F.R. § 4.71a.

Shoulder disabilities are rated under Codes 5200 to 5203.  The record shows the Veteran is right-handed, making the right her major extremity.  She is not shown to have ankylosis of the right shoulder or impairment of the humerus of the right extremity; therefore Codes 5200 and 5202 do not apply in this instance.

Under DC 5201, limitation of motion to shoulder level (e.g., flexion to 90 degrees) in the major (or minor extremity) warrants a 20 percent rating.  A 30 percent rating is warranted for limitation of the major arm to midway between the side and shoulder level, that is, 45 degrees.  For limitation of motion to 25 degrees in the major extremity, the disability is rated at 40 percent.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 to 180 degrees, abduction from 0 to 180 degrees, and both internal and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

During the March 2013 VA examination, the Veteran reported that right shoulder pain is exacerbated with overhead activities.  She indicated that she is able to lift weights but there is discomfort.  Range of motion testing revealed right shoulder flexion to 180 degrees with no objective evidence of pain.  Right shoulder abduction was to 180 degrees, with pain beginning at 160 degrees.  The Veteran was able to perform repetitive testing with 3 repetitions; there was no change in the range of motion; however, there was excess fatigability and pain on movement shown.  Muscle strength testing revealed 5/5 for shoulder abduction and 5/5 for right shoulder forward flexion.  No ankylosis was found.  During the examination, Hawkin's impingement test was positive; empty-can, external rotation/infraspinatus strength tests and lift-off subscapularis test were negative. The examiner indicated that the right shoulder did not impact the Veteran's ability to work.

During the June 2016 VA examination, the Veteran reported that she maintains full-time employment, is an avid weight lifter and enjoys exercising.  She indicated that she has daily right shoulder discomfort and limited range of motion, which she treats with Motrin as needed.  She indicated that she received a steroid injection in February 2016, which provided short-term help.  She stated that prolonged overhead use of the right shoulder results in a numbing sensation that requires her to lower her arm.  She further reported right shoulder anterior to posterior pain with deep palpitation. 

Range of motion testing revealed right shoulder flexion to 170 degrees, abduction was to 165 degrees; external rotation to 90 degrees, and internal rotation to 90 degrees.  Pain was noted, but it did not result in/cause functional loss.  The Veteran was able to perform repetitive testing with 3 repetitions; there was no change in the range of motion.  There was no evidence of pain with weight bearing.  The examination was conducted during a flare-up, but the examiner was unable to determine whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over time because he found that limitation may vary with activity.  

Muscle strength testing revealed 5/5 for shoulder abduction and 5/5 for right shoulder forward flexion.  No ankylosis was found.  During the examination, Hawkin's impingement test, empty-can, external rotation/infraspinatus strength tests and lift-off subscapularis test were negative.  Although the examiner indicated that shoulder instability, dislocation or lateral pathology was suspected, the examiner noted that there was no history of mechanical symptoms and no history of recurrent dislocation, and the crank apprehension and relocation test was negative.  There was also no AC joint condition, impairment of the clavicle or scapula, tenderness on palpation of the AC joint, and the cross-body adduction test was negative.

The Board acknowledges that the Veteran has consistently complained of right shoulder pain and limited motion during the appeal period as evidenced in her VA treatment records.  Nonetheless, the evidence does not show limitation of motion to 25 degrees from the side (or approximating such level).  Accordingly, a higher rating for the left shoulder disability under Code 5201 (arm limitation of motion) is not warranted.

The Federal Circuit Court has held that the plain language of 38 C.F.R. § 4.71a confirms that a Veteran is only entitled to a single disability rating under Code 5201 for each arm that suffers from limited motion at the shoulder joint.  The Code does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to "limitation of motion of" the arm. Yonek v. Shinseki, 722 F.3d 1355 (Fed. Cir. 2013).

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating for the left shoulder disability.  See DeLuca, 8, Vet. App. 202.  VA examination established the Veteran had pain on motion of her right shoulder.  Such pain, however, is not shown to have caused restriction warranting an increased rating, and is contemplated by the 20 percent rating assigned.  Significantly, the 2013 examiner noted that objective evidence of painful motion began at 160 degrees abduction (none noted at flexion) and the 2016 examiner noted that pain did not result in/cause functional loss.  Also, the 2016 VA examination was conducted during a flare-up, therefore, the limitation of motion during a flare-up was recorded.  For these reasons, the preponderance of the evidence does not show right shoulder limitation warranting a rating in excess of the 20 percent assigned.

The Board has considered the applicability of principles set forth in a recent Court of Appeals for Veterans Claims (Court) case, Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board finds no basis under that case for remanding for a new examination.  The Board notes that the Correia case involved a claim for an increased rating for knee disorders, as opposed to the current case which involves a right shoulder disability.  In Correia, the Court provided a precedential interpretation of the final sentence of 38 C.F.R. § 4.59, which reads: "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight bearing and, if possible, with the range of the opposite undamaged joint."  Specifically, the Court held "that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  The Court also stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."

The Court provided two qualifications to this requirement.  First, it "trust[ed] that its decision today will be taken as requiring the range of motion testing listed in the final sentence of § 4.59 in every case in which those tests can be conducted."  The Court specifically found that it was not competent to determine "whether upper extremities are or can be weight-bearing," though it did find that knees were "undoubtedly weight-bearing."  In a later footnote, the Court "le[ft] it to medical professionals to determine whether the listed range of motion testing can be performed on the joints at issue in a particular case."  Second, the Court indicated that range of motion testing of the opposite joint does not apply "for joints that do not have an opposite or whose opposite is also damaged."  Although the Court did not define "damaged" for these purposes, it noted that both of the appellant's knees were "damaged."  The record shows that the appellant in Correia had knee diagnoses that included both traumatic arthritis and degenerative joint disease.

The Court in Correia held, in essence, that to be adequate, an examination of a joint must include range of motion testing of the joint in the following areas: active motion, passive motion, weight-bearing, and non-weight bearing.  The Board initially notes, however, that the Correia case is less applicable in the case of a shoulder than in the knee.  First, the Board notes that the Court did not state that upper extremities can be weight bearing.  Second, the Board notes that the 2013 VA examination noted the range of motion of the right shoulder, to include the specific point at which painful motion begins.  Although the VA examination in this case did not specify whether the examinations were done with active motion or passive motion, or with weight bearing or non-weight bearing, the Board finds that this is inconsequential under the facts of this case.  The Board takes notice that on VA examinations, the testing of the range of shoulder motions is generally done by assessing active motion rather than passive.  The "active" motion is tested by having the Veteran attempt to move her arm to measure her flexion, abduction, and external rotation.  This testing is considered to be testing on weight bearing as the Veteran must support the weight of her arm while undergoing such testing. 

Although it may possible to test passive motion without weight bearing by having the examiner move the arm, such testing would not reveal useful information.  In this regard, active range of motion testing produces range of motion produces test result figures which are more restricted than the results produced by passive range of motion testing in which the physician forces the joint through its motions. Similarly, testing on weight bearing would generally produce more restrictive results than testing done without weight bearing.  Therefore, there is no prejudice to the Veteran in relying on the VA examination that involved active range of motion testing on weight bearing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.

As discussed above, for the Veteran to be awarded a higher disability rating for her right shoulder disability, there must be ankylosis of the shoulder, impairment of the humerus, or arm limitation of motion to 25 degrees from the side.  The VA examiner specifically noted that there was no ankylosis, or impairment of the humerus.  Further, range of motion was essentially normal.  Therefore, remand for compliance with Correia would result in delay without additional benefit flowing to the Veteran, and is thus inappropriate.  Soyini v. Principi, 1 Vet. App. 540, 546   (1991).

In summary, the Board finds that the criteria for a rating higher than 20 percent for a right shoulder disability have not been met or approximated at any point during the appeal period.  The claim must therefore be denied.



ORDER

An initial disability rating in excess of 20 percent for a right shoulder disability is denied.


REMAND

Remand is required to afford the Veteran VA examinations to determine the current severity of her service-connected right hip disability and right shin disability. 

Although the Veteran was afforded VA examinations in June 2016 to evaluate the right hip and right shin, these issues must be remanded for VA reexamination because of recent precedent from the U.S. Court of Appeals for Veterans Claims, requiring additional medical findings to evaluate musculoskeletal disabilities, particularly insofar as the Veteran in this case apparently has issues with weightbearing due to the hip and shin disabilities.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (discussing parameters of VA musculoskeletal Compensation and Pension examinations with respect to literal requirements articulated in 38 C.F.R. § 4.59 ).  Therefore, in order to obtain full disability pictures of the Veteran's right hip and right shin, the Board finds that a remand is necessary to afford the Veteran VA examinations.

In light of the remand, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  After completing directive #1, schedule the Veteran for VA examinations to determine the current nature and severity of her service-connected right hip and right shin disabilities.  The electronic claims folders must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all findings should be set forth in detail.

The VA examiner is requested to indicate all present symptoms and manifestations from the Veteran's right hip and right shin disabilities.  The examiner should test the range of motion for pain in active motion, passive motion, weight-bearing, and nonweight-bearing, for any joints affected by the right hip and right shin splint disabilities, particularly the knee and ankle joints.  The examiner should comment on the extent of any incoordination, weakened movement, and fatigability on use due to pain must also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination as well as on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  The case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


